UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6428


CHRISTOPHER MOSBY,

                     Petitioner - Appellant,

              v.

NORA HUNT; FRANK PERRY,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-hc-02136-BO)


Submitted: September 27, 2018                                 Decided: October 12, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Mosby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Mosby appeals the district court’s March 20, 2018, order dismissing

without prejudice his motions seeking the return of property. The district court has

granted Mosby’s motion for relief from the March 20, 2018, order. Mosby v. Hunt, No.

5:16-hc-02136-BO (E.D.N.C. June 5, 2018). Because the order from which Mosby

appeals is no longer in effect, we dismiss the appeal as moot. Mosby’s application to

proceed in forma pauperis on appeal is denied. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2